Citation Nr: 0722895	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to squamous cell carcinoma, left piriform sinus 
(pharynx), to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1966.  He was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO denied service 
connection for squamous cell carcinoma, left piriform sinus 
(pharynx), to include as due to Agent Orange exposure.

In a July 2006 letter to the RO, the veteran requested an 
increased evaluation for service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for adjudication. 

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, and is 
presumed to have been exposed to Agent Orange.

2.  The veteran is not shown to have manifested complaints or 
findings referable to cancer of the pharynx in service or for 
many years thereafter.

3.  Cancer of the pharynx is not related to a disease or 
injury in service, including exposure to herbicides.


CONCLUSION OF LAW

The veteran's cancer of the pharynx was not incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor may it be presumed to be due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a December 2004 letter.  While the RO has 
not provided the veteran with notice as to disability rating 
and effective date for the disability on appeal, because the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection for squamous cell 
carcinoma, left piriform sinus (pharynx), to include as due 
to Agent Orange exposure, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records, to include a November 2004 VA opinion in support of 
the veteran's claim, have been associated with the claims 
file.  The veteran testified that at the close of the 
hearing, he would submit a second medical opinion from his VA 
treating physician in support of his claim.  To date, the 
opinion has not been received.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In this case, there is the November 2004 opinion of a VA 
physician, and the June 2001 advisory opinion from the 
Acting, Director of VA Compensation and Pension Service.  
Further opinions are not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Relevant Laws and Regulations

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


Agent Orange-criteria

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2006). 

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2006). 

The diseases listed at 38 C.F.R. § 3.309(e) are based on 
findings provided from scientific data furnished by the 
National Academy of Sciences (NAS), which studies the 
evidence and submits reports at two- year intervals 
concerning the association between exposure to Agent Orange 
and diseases suspected to be associated with such exposure.  
Based on input from the NAS reports, the Congress amends the 
relevant statute and the Secretary promulgates the necessary 
regulatory changes to reflect any additional diseases shown 
to be associated with exposure to herbicides.  The Board 
notes that, except for the named respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), the Secretary of 
VA has found that a positive association does not exist 
between respiratory disorders and herbicide exposure.  68 
Fed. Reg. 27,630 (May 20, 2003). 

Moreover, the Secretary of VA, under the authority granted by 
the Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam is not warranted 
for nasopharyngeal cancer due to the NAS' assessment that 
there is inadequate or insufficient evidence to determine 
whether an association exists between herbicide exposure and 
nasal and nasopharyngeal cancer.  Id.  

Furthermore, VA's Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

Even though a claimed condition is not among those for which 
presumptive service connection is provided, the veteran is 
not precluded from establishing service connection with proof 
of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120, 
(2007); see Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).


III.  Analysis

The veteran contends that his squamous cell carcinoma pharynx 
is the result of exposure to Agent Orange during service in 
the Republic of Vietnam.  The veteran's Form DD-214 shows 
that he had active service in the Republic of Vietnam during 
the applicable time period.  His exposure to Agent Orange is 
therefore presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  

Cancer of the pharynx is not listed among the diseases for 
which presumptive service connection is provided under 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  

In a November 2004 report, the veteran's treating VA 
physician, reasoned that the appellant's squamous cell 
carcinoma of the left piriform sinus was part of the pharynx 
and should be considered in the same group of upper aero-
digestive tract and respiratory cancers (i.e., cancers of the 
larynx, trachea, bronchus, and lung).  The VA physician 
stated the veteran's cancer was uncommon, especially in a 
person who had not smoked for many years (a May 2006 VA 
treatment reports reflect that the veteran had quit smoking 
twenty years previously).  The VA physician concluded that it 
was much more likely than not the development of the 
veteran's cancer of the pharynx was a direct result of 
exposure to Agent Orange and other defoliants during his 
Vietnam service.  

Thus, while cancer of the pharynx is not among the diseases 
subject to service connection on the basis of herbicide 
exposure, the VA physician has argued that it is in the same 
family as cancers that are subject to presumptive service 
connection.

Evidence against the claim includes the results of two 
reviews by NAS.

The first review was discussed by the Secretary as follows: 

NAS reported that Bertazzi et al., (2001) 
did not identify any nasopharyngeal 
carcinomas in their population of TCDD-
exposed residents of Seveso, Italy, and 
that Ranch Hand participants (AFHS, 
2000a) did not show an excess risk of 
nasopharyngeal cancer. 
NAS found that there was no information 
contained in the research reviewed for 
Update 2000 to change the conclusion that 
there is inadequate or insufficient 
evidence to determine whether an 
association exists between exposure to 
herbicides and nasal and nasopharyngeal 
cancer.  
67 Fed. Reg. 42600 (Jun. 24, 2002).

The Secretary discussed the second review as follows:

Nasal and nasopharyngeal cancers are 
relatively rare in the United States and 
thus difficult to study 
epidemiologically. Reported risk factors 
for nasal cancer include occupational 
exposure to nickel and chromium 
compounds, wood dust, and formaldehyde. 
Studies of nasopharyngeal cancer have 
reported associations with the 
consumption of salt-preserved foods, 
cigarette smoking, and Epstein-Barr 
virus. NAS noted in VAO and subsequent 
reports that there was inadequate or 
insufficient evidence to determine 
whether an association exists between 
herbicide exposure and nasal and 
nasopharyngeal cancer. 
An environmental study of the residents 
of Chapaevsk, Russia, revealed a higher 
incidence of pharyngeal cancer in females 
than in Russia as a whole, although no 
information was provided on exposed cases 
or estimated relative risk for morbidity. 
(Revich et al., 2001.) Male residents of 
Chapaevsk did not show a higher incidence 
of pharyngeal cancer. NAS reported, in 
Update 2002, that the usefulness of these 
data is restricted because of factors 
such as lack of adjustment for 
confounding, the likelihood of multiple 
exposures, concern regarding the study 
design, and the absence of information on 
the completeness and accuracy of cancer 
incidence data. 
NAS found that there was no information 
contained in the research reviewed for 
Update 2002 to change the conclusion that 
there is inadequate or insufficient 
evidence to determine whether an 
association exists between exposure to 
herbicides and nasopharyngeal cancer. 
Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and nasopharyngeal cancer outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.
68 Fed. Reg. 27,630 (May 20, 2003).

Parenthetically, the Board notes that the veteran was not 
provided with these studies, but VA treatment records show 
that a physicians assistant discussed the results of the 
studies with the veteran in March 2005.

The NAS reviews make clear that the scientific evidence is 
against a positive association between herbicide exposure and 
pharyngeal cancers.  While the VA physician argued that 
pharyngeal cancer was akin to a respiratory cancer for which 
presumptive service connection existed, the physician 
provided no rationale or evidence to support this conclusion.  
As such the Board finds the NAS reviews to be more probative 
than the physician's opinion.

The physician's opinion can also be read as supporting direct 
service connection for the claimed cancer on a direct basis 
related to in service Agent Orange exposure.  Stefl.  Again, 
however, he did not cite any scientific evidence for the 
opinion.  He did reason that the veteran's cessation of 
smoking argued for Agent Orange as the cause of the cancer.  
The NAS studies, however, make clear that there are multiple 
risk factors for pharyngeal cancer beyond smoking.  More 
significantly there are apparently no reliable studies 
showing that Agent Orange is a likely cause, or even a risk 
factor, for pharyngeal cancer.

The Board observes the appellant's representative's argument 
that a VA physician has argued that the veteran's squamous 
cell carcinoma of the pharynx has a dual role in both 
digestive and upper respiratory systems, and should, 
therefore, be considered an Agent Orange presumptive 
respiratory cancer (see, March 2007 written argument, 
prepared by the veteran's representative).  

As noted previously cancer of the pharynx is not listed as a 
respiratory cancer under 38 C.F.R. § 3.309(e); only cancer of 
the lung, bronchus, larynx, or trachea are specifically 
listed as respiratory cancers which warrant a presumption of 
service connection.  The Board emphasizes that a presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board has also considered the appellant's own statements 
and testimony in support of his claim.  The Board 
acknowledges the appellant's belief that squamous cell 
carcinoma of the pharynx was related to exposure to Agent 
Orange during his Vietnam service.  However, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for squamous cell carcinoma of the cell 
carcinoma, left piriform sinus (pharynx).  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt. However, because the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cancer of the squamous cell carcinoma 
of the cell carcinoma, left piriform sinus (pharynx), to 
include as due to exposure to Agent Orange is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


